FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

KIM L. JOHNSON; SUN MIN LEE,                  Nos. 07-55935
              Plaintiffs-Appellees,                 07-56238
               v.                                      and
ANGELA WALTON,                                     07-56547
             Defendant-Appellant.                D.C. No.
                                              CV-05-06699-SJO

                                                OPINION

        Appeal from the United States District Court
           for the Central District of California
         S. James Otero, District Judge, Presiding

                  Argued and Submitted
          November 17, 2008—Pasadena, California

                      Filed March 13, 2009

      Before: Myron H. Bright,* Stephen S. Trott, and
          Michael Daly Hawkins, Circuit Judges.

                    Opinion by Judge Bright




   *The Honorable Myron H. Bright, Senior United States Circuit Judge
for the Eighth Circuit, sitting by designation.

                               3231
                     JOHNSON v. WALTON                  3233




                        COUNSEL

Thomas C. Hurrell and Melinda Cantrall, Los Angeles, Cali-
fornia, for the appellant.

Donald G. Norris, Los Angeles, California, for the appellees.
3234                     JOHNSON v. WALTON
                              OPINION

BRIGHT, Circuit Judge:

   This appeal arises from a 42 U.S.C. § 1983 complaint filed
by appellees-plaintiffs Kim L. Johnson (“Kim”) and Sun Min
Lee (“Sun Min”), in which they were awarded damages from
appellant-defendant Officer Angela Walton (“Officer Wal-
ton”) for an illegal search and seizure of their personal prop-
erty from their home and alleged detention in violation of the
Fourth and Fourteenth Amendments. On appeal, Officer Wal-
ton argues that the district court erred by 1) concluding that
the search warrant lacked probable cause or was otherwise
invalid, 2) refusing to allow her to introduce evidence outside
the warrant to show that she reasonably believed probable
cause existed, 3) denying her request for qualified immunity,1
and 4) awarding attorneys’ fees to Sun Min and Kim.2 We
reverse the district court and determine that Officer Walton
merits qualified immunity, and we vacate the attorneys’ fees
and expense awards.

                I.   FACTUAL BACKGROUND

  Kim and Sun Min shared a residence and home with Sun
Hi Lee (“Sun Hi”) and Wilford Johnson (“Wilford”), who
owned and operated a house of prostitution under the guise of
a legitimate business named Oriental Acupressure. Kim, an
aspiring professional golfer, is the adult son of Sun Hi and
Wilford, and Sun Min, a homemaker, is Sun Hi’s sister. All
  1
    Parties intending to appeal the determination of qualified immunity
must ordinarily appeal before final judgment. See Price v. Kramer, 200
F.3d 1237, 1243-44 (9th Cir. 2000). Here, however, Officer Walton lacked
such an opportunity because the district court certified her interlocutory
appeal on qualified immunity as forfeited. See Chuman v. Wright, 960
F.2d 105, 105 (9th Cir. 1992).
  2
    Walton also argues that Heck v. Humphrey, 512 U.S. 477 (1994), bars
appellees’ claims, but Heck does not apply because neither appellee was
convicted of any crime.
                      JOHNSON v. WALTON                    3235
four resided at a home located on Paseo De Castana in Ran-
cho Palos Verdes, California.

   Officer Walton, a sergeant in the Los Angeles County Sher-
iff’s Department, served as one of the lead officers in investi-
gating a prostitution ring in Los Angeles. In the summer of
2003, the investigation focused on JHJ Educational College,
which was suspected of selling massage certificates fraudu-
lently for $2,500 and arranging for the certificate holder to
engage in prostitution.

   During the course of the investigation, an undercover
female officer, serving as a decoy, fraudulently bought a mas-
sage certificate from JHJ Educational College. The school’s
CEO told the decoy that a job could be arranged for her that
paid $20,000 per month. The CEO further told the decoy that
she needed to be careful of undercover officers, and if she
detected such an officer, she should then only perform legiti-
mate massage techniques. The CEO assigned the decoy to
Oriental Acupressure and said that the owner of the business,
later identified as Sun Hi (sister of Sun Min and mother of
Kim), had much experience and “is familiar with how things
are.” The CEO also stated that the owner of the business
would be contacted and told that the decoy would be reporting
for work.

   The decoy later went to Oriental Acupressure to meet with
Sun Hi, the owner, where the decoy observed five or six
scantily clad women leading men around the various rooms.
The men wore nothing but small towels. The decoy also saw
many of the women handing unspecified amounts of cash to
Sun Hi. During the decoy’s meeting with Sun Hi, Sun Hi
asked her if she had any experience working in such a busi-
ness and if she had sexual experience with men. Sun Hi told
the decoy that she would be furnished with a regular cus-
tomer.

  During the operation, officers recorded the license plate of
a black Mercedes Benz driven by a person fitting Sun Hi’s
3236                  JOHNSON v. WALTON
description. A Department of Motor Vehicles search of the
license plate database showed that the registered owner was
Sun Hi of Paseo De Castana, Rancho Palos Verdes, CA. On
a separate occasion, Officer Walton drove by the Paseo De
Castana home at approximately 6:30 p.m., observing that
black Mercedes Benz parked in the driveway.

   Based on the information resulting from the investigation,
including lewd descriptions of men’s prostitution experiences
at Oriental Acupressure on a website that promoted houses of
prostitution, Walton determined that Oriental Acupressure
was a front for prostitution. Officer Walton requested a search
warrant for JHJ Educational College and Star Health Center,
Oriental Acupressure, a home on Lafeyette Park Place, the
appellees’ home on Paseo De Castana, cars parked at the
home, and a business on S. Van Ness Avenue.

   Officer Walton described all her information in the warrant
application, which incorporated a “Statement of Probable
Cause” (“SPC”) and, in turn, incorporated various attached
reports of an undercover Sheriff’s Deputy named Y. Nam.
The SPC essentially summarized Officer Walton’s informa-
tion regarding the investigation and particularly stated, “The
manager of the [house of prostitution] forwards all monies
charged for ‘massage services’ to the owner(s) of the loca-
tion.”

   The warrant application also listed Sun Hi as the owner of
Oriental Acupressure and included a “Statement of Affiant,”
in which Walton described her own seven-year employment
with the Los Angeles County Sheriff’s Department, her inves-
tigative work of approximately seventy massage parlors, and
her extensive experience in assisting with the execution of
search warrants.

   In the additional, separate affidavit attached to the warrant,
Officer Walton stated that the SPC was true and that based
thereon she had probable cause to believe that the property
                      JOHNSON v. WALTON                   3237
described in the warrant application was lawfully seizable.
The locations to be searched included three business locations
and two residences, one the residence of Kim and Sun Min
and the other that of Sun Ok Joo, CEO of JHJ Educational
College.

   A magistrate judge reviewed the warrant application and
approved the search warrant, finding that probable cause
existed for the search. Sheriff’s Department personnel other
than Walton executed the search warrant. At Sun Hi and Wil-
ford’s residence, the officers found and seized $2,434,000 in
cash in cardboard boxes. At Oriental Acupressure, the busi-
ness establishment, they seized $1,020 and approximately 400
condoms. Interviews with customers and massage technicians
revealed that customers engaged in prostitution with the mas-
sage technicians for $100.

          II.   PROCEDURAL BACKGROUND

   In May 2004, Sun Hi and Wilford faced state criminal
charges for multiple counts of pimping, pandering by procur-
ing, and money laundering. The Superior Court suppressed
the evidence seized at Sun Hi and Wilford’s residence. In
denying the Leon good faith exception, the Superior Court
reviewed whether “an abundant level of sufficient probable
cause” supported the warrant, instead of focusing on whether
an “indicia of probable cause” existed to search the residence.

   In June 2004, the Internal Revenue Service obtained a sei-
zure warrant for $2,789,881.82, the cash previously seized by
the Los Angeles County Sheriff’s Department. These funds
and others were later forfeited to the United States as part of
a plea agreement by Sun Hi and Wilford to federal felony
charges of attempting to defeat or evade income taxes. The
state court criminal case was resolved based on the federal
plea.

  Sun Min and Kim, as plaintiffs, subsequently filed a 42
U.S.C. § 1983 action, seeking damages from Officer Walton,
3238                    JOHNSON v. WALTON
four other members of the Los Angeles County Sheriff’s
Department, and the County of Los Angeles for violating their
Fourth and Fourteenth Amendment rights through the search
of their home in the course of the prostitution investigation.

   Officer Walton and other defendants moved for summary
judgment, which the district court granted in part. The court
denied Officer Walton qualified immunity because, in its
view, insufficient evidence existed “to establish a fair proba-
bility that any contraband or evidence of a crime might be
found at [Sun Min and Kim’s] residence [on Paseo De
Castana].” The court determined, however, that a genuine
issue of material fact still existed as to whether there was
probable cause to search the residence.

   The court subsequently granted Sun Min and Kim’s motion
for judgment as to Officer Walton.

  Following a trial on the issue of damages only, a jury
awarded Kim $80,000 for damages to his career as an aspiring
professional golfer, and homemaker Sun Min $100 for her
damages. The district court also awarded Kim and Sun Min
$260,782.50 in attorneys’ fees and expenses.3

   Officer Walton timely appealed, arguing, as we have
already noted, that probable cause existed for the search war-
rant and, if not, she should be allowed to introduce evidence
outside the warrant to show that she reasonably believed
probable cause existed. Walton also argues that she is entitled
to qualified immunity and contests the attorneys’ fees
awarded to Sun Min and Kim.

                        III.    ANALYSIS

  We review the district court’s determination of qualified
immunity de novo. Torres v. City of Los Angeles, 548 F.3d
3
   The case against other defendants was dismissed by court orders.
                       JOHNSON v. WALTON                     3239
1197, 1206 (9th Cir. 2008). We also review whether the Leon
good faith exception applies de novo. United States v. Dozier,
844 F.2d 701, 707 (9th Cir. 1988).

   Qualified immunity protects government officials from “li-
ability for civil damages insofar as their conduct does not vio-
late clearly established statutory or constitutional rights of
which a reasonable person would have known.” Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982). Qualified immunity
balances “the need to hold public officials accountable when
they exercise power irresponsibly and the need to shield offi-
cials from harassment, distraction, and liability when they
perform their duties reasonably.” Pearson v. Callahan, 129
S. Ct. 808, 815 (2009).

   [1] At the core of the Fourth Amendment is a person’s right
to be free from unreasonable governmental intrusion at home.
See, e.g., Payton v. New York, 445 U.S. 573, 589-90 (1980).
Therefore, when a magistrate judge issues a warrant for the
search of a residence, the judge must consider whether there
exists a sufficient nexus between the residence and the contra-
band sought. For a warrant to issue, the judge must determine
that it would be reasonable to seek the evidence at the resi-
dence. See United States v. Chavez-Miranda, 306 F.3d 973,
978 (9th Cir. 2002).

   [2] Even if a warrant lacks probable cause, however, the
Leon good faith exception preserves the reasonableness of the
subsequent search unless the warrant is so lacking in indicia
of probable cause so as to render official belief in its existence
entirely unreasonable. See United States v. Leon, 468 U.S.
897, 923 (1984); see also Ortiz v. Van Auken, 887 F.2d 1366,
1371 (9th Cir. 1989) (“Leon teaches that inadequate probable
cause does not necessarily render a warrant facially invalid
nor prevent reasonable belief in the existence of probable
cause.”).

  Furthermore, the Leon standard guides the determination of
whether an officer is entitled to qualified immunity from
3240                  JOHNSON v. WALTON
§ 1983 liability. Officers lose their shield of qualified immu-
nity “[o]nly where the warrant application is so lacking in
indicia of probable cause as to render official belief in its
existence unreasonable.” Malley v. Briggs, 475 U.S. 335, 344-
45 (1986) (citing Leon, 468 U.S. at 923); see also KRL v.
Estate of Moore, 512 F.3d 1184, 1189-90 (9th Cir. 2008).

   [3] In this case, based on the record, Officer Walton’s
belief that probable cause existed to search Sun Hi and Wil-
ford’s home on Paseo De Castana was not unreasonable. The
police investigation, as documented in the warrant applica-
tion, indicated that Oriental Acupressure served as a house of
prostitution. The warrant application also noted that typically
“[t]he manager of the [house of prostitution] forwards all
monies charged for ‘massage services’ to the owner(s) of the
location.” The warrant application then stated that the owner
of the house of prostitution, Sun Hi, resided at Paseo De
Castana. As the warrant application makes clear, investigators
uncovered this information by observing a person of Sun Hi’s
description driving a 2001 black Mercedes Benz, which Offi-
cer Walton saw parked in the driveway of the Paseo De
Castana residence. Significantly, a Department of Motor
Vehicles search based on the license plate revealed that the
owner of the Mercedes Benz, Sun Hi, resided at the Paseo De
Castana address. Finally, the warrant application elaborated
upon Officer Walton’s lengthy experience as a detective with
the Los Angeles County Sheriff’s Department. During the
nineteen months prior to filing the instant warrant application
affidavit, Officer Walton had participated in approximately
seventy massage parlor investigations and assisted in the exe-
cution of numerous search warrants. On these undisputed
facts, the warrant application was not so lacking in indicia of
probable cause so as to render unreasonable Officer Walton’s
belief that she could validly apply for a search warrant.

  [4] A better warrant application in this case would have
explicitly stated that, in Officer Walton’s investigative experi-
ence, she knows that owners of prostitution houses often keep
                      JOHNSON v. WALTON                    3241
evidence of these illegal businesses, including money from
the businesses, in their homes. Nevertheless, Walton’s affida-
vit is not so lacking in indicia of probable cause so as to ren-
der a reasonable officer’s belief in the existence of probable
cause unreasonable. See KRL, 512 F.3d at 1190 (“Our cases
repeatedly emphasize this distinction between warrants with
disputable probable cause and warrants so lacking in probable
cause that no reasonable officer would view them as valid.”).
Here, the Leon exception therefore applies and Officer Wal-
ton is entitled to qualified immunity from suit. See Leon, 468
U.S. at 923; Malley, 475 U.S. 344-45. In light of our holding,
we do not reach Officer Walton’s other arguments.

                    IV.   CONCLUSION

  For the foregoing reasons, we REVERSE the district
court’s judgment denying Officer Walton qualified immunity,
REMAND for dismissal of the action, and VACATE the
award of attorneys’ fees and expenses in favor of Sun Min
and Kim.